Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 

Allowable Subject Matter
Claims 1 – 8 and 10 – 32 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments (see Response filed April 22, 2022) have been found persuasive.  In particular, the prior art including the teachings of Birch, Berrett, Heilig, Eldering and Ye does not fairly teach or suggest -
“a distribution network module configured to receive subscriber keys from a first distribution network corresponding to subscribers of the first distribution network, wherein said first distribution network distributes network content to subscribers independent of said media distribution platform; 
a data management platform configured to receive the plurality of subscriber keys and identify which of the subscribers are associated with each of a plurality of target attributes based upon consumer information; and a front-end module configured to: 
receive first inventory allocation information from a first inventory owner indicative of a first available advertising opportunity in programming content; 
receive second inventory allocation information from a second inventory owner indicative of a second available advertising opportunity in programming content; 
provide a plurality of selectable targeting attributes to an advertiser via an advertiser interface; and 
receive campaign instructions and an asset from said advertiser, wherein the campaign instructions comprise at least one selected targeting attribute selected from the plurality of selectable targeting attributes and a quantity of subscribers associated with the at least one selected targeting attribute; 
wherein the distribution network module is further configured to transmit one or more insertion orders to the first distribution network, wherein the insertion orders comprise the asset and a campaign target list including a number of said subscriber keys corresponding to selected subscribers associated with at least one target attribute which corresponds to the at least one selected targeting attribute, wherein said first distribution network employs said insertion orders to cause delivery of said asset to said selected subscribers in conjunction with said network content”

Examiner further presents Shkedi, US Pub. 2013/0326554 A1 as teaching delivering advertising targeted using profile information associated with an online device where the device identifier could be determined using subscriber keys (Abstract and [0096]).  However, Shkedi does not cure the deficiencies of the prior art.
Examiner further presents Cristofalo et al., US Patent 9,396,475 B2 as teaching a significant opportunity exists to better target users whom assest providers may be willing to pay to reach and obtaining sufficient information for effective targeting while addressing privacy concerns (col. 19 ll. 35 – 49). But Cristofalo does not cure the deficiencies in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shkedi, US Pub. 2013/0326554 A1 teaches delivering advertising targeted using profile information associated with an online device where the device identifier could be determined using subscriber keys (Abstract and [0096]).
Cristofalo et al., US Patent 9,396,475 B2 teaches a significant opportunity exists to better target users whom assest providers may be willing to pay to reach and obtaining sufficient information for effective targeting while addressing privacy concerns (col. 19 ll. 35 – 49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421